     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 1 of 33

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH CASTRO, individually, and              No. 1:19-cv-00755-DAD-SKO
      on behalf of similarly situated members of
12    the general public and other aggrieved
      employees pursuant to the California
13    Private Attorneys General Act,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR CONDITIONAL CLASS
14                       Plaintiff,                    CERTIFICATION AND PRELIMINARY
                                                       APPROVAL OF THE PROPOSED CLASS
15           v.                                        AND COLLECTIVE ACTION SETTLEMENT
16    PARAGON INDUSTRIES, INC., a                      (Doc. No. 9.)
      California Corporation d/b/a as
17    BEDROSIANS,
18                       Defendant.
19

20                                           INTRODUCTION

21          This matter came before the court on December 3, 2019, for hearing on plaintiff’s motion

22   for preliminary approval of a class action and collective action settlement. (Doc. Nos. 9, 12.)

23   Attorney Danielle Chang appeared telephonically on behalf of plaintiff, and attorney Mark

24   Kruthers appeared telephonically on behalf of defendant. For the reasons set forth below, the

25   court will grant preliminary approval of the proposed settlement.

26                                           BACKGROUND

27          Defendant Paragon Industries, Inc. is a “manufacturer, importer, and distributor of

28   ceramic and porcelain tiles, decorative and glass mosaics, and natural stone.” (Doc. No. 9 at 9.)
                                                       1
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 2 of 33

 1   Plaintiff Elizabeth Castro was employed by defendant as an hourly, non-exempt employee

 2   between September 2016 and June 2017. (Id.)

 3          Plaintiff originally filed this class and collective action complaint in Fresno County

 4   Superior Court on May 14, 2018, alleging various wage-and-hour claims. (Doc. No. 9 at 9.)

 5   Defendant answered on June 22 and July 3, 2018, denying all of plaintiff’s allegations and

 6   maintaining that it has complied with all relevant California and federal laws. (Id. at 9.) Between

 7   June 29 and September 6, 2018, plaintiff conducted discovery by propounding interrogatories,

 8   requesting the production of various documents, and deposing defendant’s Person Most

 9   Knowledgeable witness. (Id. at 10.) The parties then entered into private mediation before the

10   Honorable Steven M. Vartabedian (Ret.) on February 18, 2019. (Id. at 10.)

11          With the stipulation of the parties, plaintiff filed a First Amended Complaint (“FAC”) in

12   Fresno County Superior Court. (Id.) That FAC alleges violations of the California Labor Code,

13   California Business and Professions Code, and federal Fair Labor Standards Act (“FLSA”),

14   which plaintiff claims are also violations of California’s Unfair Competition Law and give rise to

15   penalties under California’s Private Attorneys General Act (“PAGA”). (Id. at 9–10; Doc. No. 1,

16   Ex. A, First Am. Compl.) Defendant then removed the case to this federal court on May 29,

17   2019. (Doc. No. 1.)

18          On October 21, 2019, plaintiff filed the present motion for conditional certification and

19   preliminary approval of the class and collective action settlement. (Doc. No. 9). After the

20   hearing on the motion, the court identified several issues of concern regarding the settlement and
21   directed the parties to submit responsive supplemental briefing, which plaintiff did on December

22   20, 2019. (Doc. Nos. 13, 14.) After further reviewing the settlement, the court requested

23   additional supplemental documentation on April 8, 2020, which plaintiff provided on April 15,

24   2020. (Doc. Nos. 17, 18.)

25                                 THE PROPOSED SETTLEMENT

26   A.     The Class
27          For settlement purposes, the parties request certification of the following class (the

28   “Class”) of an estimated 1,447 individuals (the “Class Members”):
                                                       2
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 3 of 33

 1                 With respect to all Released Class Claims, all individuals who are
                   current or former hourly, non-exempt employees of Defendant in the
 2                 State of California during the period from May 14, 2014 through the
                   date the Court grants preliminary approval of the Settlement
 3                 (“Settled Period” or “Class Period”).

 4   (Doc. No. 9 at 10–11; Doc. No. 10, Ex. 1, Settlement Agreement at ¶¶ 6–7.)

 5   B.     The FLSA Collective

 6          For settlement purposes, the parties request approval of the following collective (the

 7   “FLSA Collective”):

 8                 The FLSA Collective will consist of all FLSA Members who cash,
                   deposit, or otherwise negotiate their check for payment of their share
 9                 of the Net FLSA Settlement Fund (as defined below) and who will
                   be bound by the settlement and resolution of the Released FLSA
10                 Claims (“FLSA Settlement”). FLSA Members are, with respect to
                   all Released FLSA Claims, all individuals who are current or former
11                 hourly, non-exempt employees of Defendant in the State of
                   California during the Settled Period.
12
     (Doc. No. 9 at 11; Settlement Agreement at ¶ 18.)
13
     C.     The Settlement Period
14
            For settlement purposes, the parties have defined the “Class Period” as “the period from
15
     May 14, 2014 through the date the Court grants preliminary approval of the Settlement. This
16
     definition applies to both the Class Claims and FLSA Claims.” (Settlement Agreement at ¶ 7.)
17
     D.     The Release of Claims
18
            The settlement agreement defines Released Parties as:
19
                   Defendant and any of its former and present parents, subsidiaries,
20                 affiliates, divisions, corporations in common control, predecessors,
                   successors, joint ventures and assigns, as well as all past and present
21                 officers, directors, employees, partners, members, principals,
                   shareholders, agents, attorneys, insurers, coinsurers, reinsurers, and
22                 any other successors, assigns, or personal or legal representatives, if
                   any.
23
     (Settlement Agreement at ¶ 34.)
24
            The Released Class Claims are defined as:
25
                   All wage and hour claims, rights, demands, liabilities and causes of
26                 action of every nature and description, against any of the Released
                   Parties, that were plead in the First Amended Complaint or that could
27                 have been plead based on the factual allegations in the First Amended
                   Complaint, arising during the period from May 14, 2014 through the
28                 date the Court grants preliminary approval of the Settlement,
                                                      3
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 4 of 33

 1                  including, without limitation, any statutory, constitutional,
                    contractual or common law claims for wages (including minimum
 2                  wage, overtime, and premium wages, and for any failure to pay
                    overtime based on the regular rate of pay), damages, business
 3                  expenses, or penalties (including waiting time penalties), liquidated
                    damages, punitive damages, interest, restitution, equitable relief, or
 4                  any other relief, based on any and all applicable statutes (other than
                    the Fair Labor Standards Act, including without limitation the
 5                  California Labor Code, the California Industrial Welfare
                    Commission wage orders, Labor Code Private Attorneys General Act
 6                  of 2004 (Cal. Lab. Code §§ 2698, et seq.) (“PAGA”), California
                    Business and Professions Code § 17200, et seq[.], or other law[)],
 7                  including, but not limited to, claims for failure to pay overtime
                    wages, claims for meal and rest period violations and/or associated
 8                  premium pay, claims for failure to pay minimum wages, claims for
                    failure to timely pay wages upon termination, claims for failure to
 9                  timely pay wages during employment, claims for failure to pay
                    wages, claims for failure to provide accurate or otherwise proper
10                  itemized wage statements, claims for failure to keep complete and
                    accurate payroll records, claims for failure to reimburse necessary
11                  business-related expenses and costs, claims under PAGA arising out
                    of the aforementioned claims, claims under California Business &
12                  Professions Code § 17200 et seq. arising out of the aforementioned
                    claims, and all other claims for penalties, liquidated damages,
13                  punitive damages, interest, attorneys’ fees, litigation costs,
                    restitution, equitable relief, or additional damages arising out of the
14                  aforementioned claims.

15   (Doc. No. 9 at 14–15; Settlement Agreement at ¶ II.32.)

16           The amended Released FLSA Claims are defined as:

17                  [A]ny and all claims, debts, liabilities, demands, obligations,
                    penalties, guarantees, costs, expenses, attorneys’ fees, damages,
18                  action or causes of action of whatever kind or nature, against any of
                    the Released Parties, under the Fair Labor Standards Act, arising out
19                  of or related to any and all factual allegations in the First Amended
                    Complaint , arising during the period from May 14, 2014 though the
20                  Effective Date of this Agreement, which are or could be raised in the
                    Action.
21

22    (Doc. No. 14-1, Exs. 2, 3, Amendment No. 1 to Class Action and Collective Action Settlement

23   and Release Agreement at 28–30.)

24   E.      Summary of the Settlement Terms

25           Under the proposed settlement, defendants will pay a total of $3,750,000.00 (the “Gross

26   Settlement Fund”), allocated as follows: 1) up to $1,312,500.00 for attorneys’ fees and up to

27   $55,000.00 for litigation costs; 2) up to $15,000.00 as an incentive award for plaintiff;

28   /////
                                                        4
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 5 of 33

 1   3) $75,000.00 in civil PAGA penalties;1 4) an estimated $15,000.00 for settlement administration

 2   costs; and 5) approximately $95,000.00 in employer payroll taxes and contributions.2 (Doc. Nos.

 3   9 at 11–12; 14 at 19–20.)

 4           Assuming these allocations are awarded in full, approximately $2,200,000 (the “Net

 5   Settlement Fund”), will be available for distribution to Class Members who do not submit a

 6   timely and valid request for exclusion (“Participating Class Members”) and FLSA Members who

 7   timely and validly opt-in to the FLSA Collective (“Participating FLSA Class Members”).3 (Doc.

 8   No. 9 at 11–12.) From the Net Settlement Fund, 80% will be allocated to the Class Settlement

 9   (“Net Class Settlement”), and 20%, to the FLSA Settlement (“Net FLSA Settlement Fund”). (Id.)

10   The Net Class and Net FLSA Settlement Funds will be distributed to their respective members on

11   a pro rata basis based on the number of weeks worked (“Workweeks”) by each member. (Id. at

12   12.) Plaintiff estimates that Participating Class Members will receive between $505.74 and

13   $4,045.96 in Non-FLSA Payments, and Participating FLSA-Members will receive between

14   $126.44 and $1,011.49 in FLSA Payments, depending on the number of Workweeks of each

15   member. (Id. at 13.) The entire Net Settlement Fund will be distributed to the Participating Class

16   and FLSA Class Members with no reversion to defendant.4 (Id.)

17   /////

18   /////

19   /////

20
     1
21     Pursuant to the PAGA, 75% of the civil PAGA penalties, or $56,250.00, will go to the
     California Labor and Workforce Development Agency (“LWDA”), and 25%, or $18,750, will be
22   allocated to the Net Class Settlement Fund. (Doc. No. 9 at 11.) See Cal. Lab. Code § 2699(i).

23   2
       These employer taxes will be paid from the Gross Settlement Fund; payouts to Participating
     Class and FLSA Class Members from the Net Settlement Fund will only be reduced by the
24
     employee’s share of payroll taxes and withholdings. (Doc. No. 9 at 13.)
25   3
       FLSA Members need only cash their FLSA Payment Check to opt-in to the FLSA Settlement.
26   (Doc. No. 9-2, Ex. B, Notice of FLSA Settlement at 19–20.)

27   4
        Checks that are not cashed before their expiration will be cancelled with the funds to be
     transmitted to California Rural Legal Assistance, Inc., a non-profit organization. (Doc. No. 9 at
28
     30.)
                                                        5
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 6 of 33

 1                                         LEGAL STANDARDS

 2   A.     Rule 23 Settlements

 3          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

 4   certified class may be settled, voluntarily dismissed, or compromised only with the court’s

 5   approval.” The following procedures apply to the court’s review of the proposed settlement:

 6                  The court must direct notice in a reasonable manner to all class
                    members who would be bound by the proposal.
 7
                    If the proposal would bind class members, the court may approve it
 8                  only after a hearing and on finding that it is fair, reasonable, and
                    adequate.
 9
                    The parties seeking approval must file a statement identifying any
10                  agreement made in connection with the proposal.
11                  ...
12                  Any class member may object to the proposal if it requires court
                    approval under this subdivision (e); the objection may be withdrawn
13                  only with the court’s approval.
14   Id.

15           “Courts have long recognized that settlement class actions present unique due process

16   concerns for absent class members.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

17   946 (9th Cir. 2011) (internal quotation marks and citations omitted). To protect the rights of

18   absent class members, Rule 23(e) requires that the court approve all class action settlements “only

19   after a fairness hearing and a determination that the settlement is fair, reasonable, and adequate.”

20   Bluetooth, 654 F.3d at 946. But when parties seek approval of a settlement agreement negotiated
21   before formal class certification, “there is an even greater potential for a breach of fiduciary duty

22   owed the class during settlement.” Id. In such circumstances, “settlement approval requires a

23   higher standard of fairness” and a “more exacting review” so as “to ensure that class

24   representatives and their counsel do not secure a disproportionate benefit at the expense of the

25   unnamed plaintiffs who class counsel had a duty to represent.” Lane v. Facebook, Inc., 696 F.3d

26   811, 819 (9th Cir. 2012) (internal quotation marks and citations omitted). In addition, when
27   parties seek class certification only for purposes of settlement, Rule 23 “demand[s] undiluted,

28   even heightened, attention” to the certification requirements. Amchem Prods., Inc. v. Windsor,
                                                        6
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 7 of 33

 1   521 U.S. 591, 620 (1997). The district court must examine the propriety of certification under

 2   Rule 23 both at this preliminary stage and at a later fairness hearing. See, e.g., Ogbuehi v.

 3   Comcast, 303 F.R.D. 337, 344 (E.D. Cal. Oct. 2, 2014).

 4           Review of a proposed class action settlement ordinarily proceeds in three stages. See

 5   Manual for Complex Litigation (4th) § 21.632. First, the court conducts a preliminary fairness

 6   evaluation and, if applicable, considers class certification. Id. (noting that if the parties move for

 7   both class certification and preliminary approval, the certification hearing and preliminary

 8   fairness evaluation can usually be combined). Second, if the court makes a preliminary

 9   determination on the fairness, reasonableness, and adequacy of the settlement terms, the parties

10   are directed to prepare and issue the notice of certification and proposed settlement to the class

11   members. Id. Third, the court holds a final fairness hearing to determine whether to approve the

12   settlement. Id.; see also Narouz v. Charter Commc’ns, LLC, 591 F.3d 1261, 1267

13   (9th Cir. 2010).

14           Though Rule 23 does not explicitly provide for such a procedure, federal courts generally

15   grant preliminary approval if “the proposed settlement appears to be the product of serious,

16   informed, non-collusive negotiations, has no obvious deficiencies, does not improperly grant

17   preferential treatment to class representatives or segments of the class, and falls within the range

18   of possible approval.” Lounibos v. Keypoint Gov’t Sols. Inc., No. 12-cv-00636-JST, 2014 WL

19   558675, at *5 (N.D. Cal. Feb. 10, 2014) (quoting In re Tableware Antitrust Litig., 484 F. Supp.

20   2d 1078, 1079 (N.D. Cal. 2007)); see also Newberg on Class Actions § 13:13 (5th ed. 2011).
21   While it is not a court’s province to “reach any ultimate conclusions on the contested issues of

22   fact and law which underlie the merits of the dispute,” a court should weigh, among other factors,

23   the strength of a plaintiff’s case; the risk, expense, complexity, and likely duration of further

24   litigation; the extent of discovery completed; and the value of the settlement offer. Rodriguez v.

25   W. Publ’g Corp., 563 F.3d 948, 964–67 (9th Cir. 2009) (quoting Officers for Justice v. Civil Serv.

26   Comm’n of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982)).
27   /////

28   /////
                                                         7
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 8 of 33

 1   B.     PAGA Settlements

 2          Under PAGA, an “aggrieved employee” may bring an action for civil penalties for labor

 3   code violations on behalf of herself and other current or former employees. Cal. Lab. Code §

 4   2699(a).5 A plaintiff suing under PAGA “does so as the proxy or agent of the state’s labor law

 5   enforcement agencies.” Arias v. Superior Court, 46 Cal. 4th 969, 986 (2009). Accordingly, a

 6   judgment in a PAGA action “binds all those, including nonparty aggrieved employees, who

 7   would be bound by a judgment in an action brought by the government.” Id.; see also Iskanian v.

 8   CLS Transp. L.A., LLC, 59 Cal. 4th 348, 381 (2014) (“When a government agency is authorized

 9   to bring an action on behalf of an individual or in the public interest, and a private person lacks an

10   independent legal right to bring the action, a person who is not a party but who is represented by

11   the agency is bound by the judgment as though the person were a party.”).

12          The PAGA statute imposes a number of limits on litigants. First, because a PAGA action

13   functions as a “substitute” for an action brought by the state government, a plaintiff suing under

14   PAGA is limited to recovery of civil penalties only, rather than damages or unpaid wages

15   available privately through direct or class action claims. Iskanian, 59 Cal. 4th at 381; ZB, N.A. v.

16   Superior Court, 8 Cal. 5th 175 (2019). Second, to bring an action under PAGA, an aggrieved

17   employee must first provide written notice to the LWDA as well as to the employer. Cal. Lab.

18   Code § 2699.3(a)(1). Third, any civil penalties recovered must be divided 75% with the LWDA

19   and 25% with the aggrieved employees. Id. at § 2699(i). Finally, the proposed settlement must

20   be submitted to the LWDA and a trial court must “review and approve” any settlement of PAGA
21   claims. Id. at § 2699(l)(2). Although there is no binding authority setting forth the proper

22   standard of review for PAGA settlements, courts, in the class action context where PAGA claims

23   often appear, must independently determine that a proposed settlement agreement is

24   “fundamentally fair, adequate and reasonable” before granting approval. See In re Heritage Bond

25   Litig., 546 F.3d 667, 674–75 (9th Cir. 2008). The determination of fairness, reasonableness, and

26
     5
       An “aggrieved employee” is defined as “any person who was employed by the alleged violator
27   and against whom one or more of the alleged violations was committed.” Cal. Lab. Code §
     2699(c).
28
                                                        8
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 9 of 33

 1   adequacy may involve a balancing of several factors including but not limited to the following:

 2   the strength of plaintiffs’ claims; the risk, expense, complexity, and likely duration of further

 3   litigation; the amount offered in settlement; the extent of discovery completed, and the stage of

 4   the proceedings; and the experience and views of counsel. Officers for Justice, 688 F.2d at 625.

 5           The LWDA has also provided some guidance regarding court approval of PAGA

 6   settlements. In a case where both class action and PAGA claims were covered by a proposed

 7   settlement, the LWDA stressed that

 8                  when a PAGA claim is settled, the relief provided for under the
                    PAGA [must] be genuine and meaningful, consistent with the
 9                  underlying purpose of the statute to benefit the public and, in the
                    context of a class action, the court [must] evaluate whether the
10                  settlement meets the standards of being “fundamentally fair,
                    reasonable, and adequate” with reference to the public policies
11                  underlying the PAGA.
12   California Labor and Workforce Development Agency’s Comments on Proposed PAGA

13   Settlement (“LWDA Letter”), O’Connor v. Uber Techs., Inc., No. 3:13-cv-03826-EMC (N.D.

14   Cal. Jul. 29, 2016) (Doc. No. 736 at 2–3);6 O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110,

15   1133 (N.D. Cal. 2016) (citing the LWDA Letter with approval).

16           Recognizing the distinct issues presented by class actions, this court is persuaded by the

17   LWDA’s reasoning in O’Connor and therefore adopts its proposed standard in evaluating the

18   PAGA portion of the settlement now before the court. See, e.g., Tenorio v. Gallardo, No. 1:1-cv-

19   00283-DAD-JLT, 2019 WL 4747949, at *3 (E.D. Cal. Sept. 30, 2019); Patel v. Nike Retail

20   Servs., Inc., No. 14-cv-04781-RS, 2019 WL 2029061, at *2 (N.D. Cal. May 8, 2019).
21   Accordingly, the court will approve a settlement of PAGA claims upon a showing that the

22   settlement terms 1) meet the statutory requirements set forth by PAGA, and 2) are fundamentally

23   fair, reasonable, and adequate in view of PAGA’s public policy goals.

24   /////

25   /////

26
27   6
       In the LWDA Letter, the LWDA also stated that it “is not aware of any existing case law
     establishing a specific benchmark for PAGA settlements, either on their own terms or in relation
28
     to the recovery on other claims in the action.”
                                                     9
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 10 of 33

 1    C.      FLSA Settlements

 2            The FLSA permits employees to file civil actions against employers who abridge the

 3    FLSA’s guarantees. 29 U.S.C. § 216(b); see also Genesis Healthcare Corp. v. Symczyk, 569 U.S.

 4    66, 69 (2013) (“The FLSA establishes federal minimum-wage, maximum-hour, and overtime

 5    guarantees that cannot be modified by contract.”). Employees may bring collective actions under

 6    the FLSA, representing all “similarly situated” employees, but “each employee [must] opt-in to

 7    the suit by filing a consent to sue with the district court.” Does I thru XXIII v. Advanced Textile

 8    Corp., 214 F.3d 1058, 1064 (9th Cir. 2000). Because an employee cannot waive claims under the

 9    FLSA, the claims may not be settled without court approval or Department of Labor supervision.

10    Beidleman v. City of Modesto, No. 1:16-cv-01100-DAD-SKO, 2018 WL 1305713, at *1 (E.D.

11    Cal. Mar. 13, 2018) (citing Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981)).

12    The decision to certify an FLSA collective action is within the discretion of the district court. See

13    Edwards v. City of Long Beach, 467 F. Supp. 2d 986, 989 (C.D. Cal. 2006).

14            Although the Ninth Circuit has not established criteria to evaluate FLSA settlements,

15    district courts in this circuit routinely apply the standard employed in the Eleventh Circuit, which

16    examines whether a settlement is a fair and reasonable resolution of a bona fide dispute. See, e.g.,

17    Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016) (citing

18    Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982)); Nen Thio v.

19    Genji, LLC, 14 F. Supp. 3d 1324, 1333 (N.D. Cal. 2014) (same). “A bona fide dispute exists

20    when there are legitimate questions about the existence and extent of defendant’s FLSA liability.”
21    Kerzich v. Cty. of Tuolumne, 335 F. Supp. 3d 1179, 1184 (E.D. Cal. 2018) (citation omitted). A

22    court will not approve a settlement when there is certainty that the FLSA entitles plaintiffs to the

23    compensation they seek because doing so would shield employers from the full cost of complying

24    with the statute. Id.

25            If a bona fide dispute between the parties exists, “[c]ourts often apply the Rule 23 factors

26    in evaluating the fairness of an FLSA settlement, while recognizing that some do not apply
27    because of the inherent differences between class actions and FLSA actions.” Khanna v. Inter-

28    /////
                                                        10
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 11 of 33

 1    Con Sec. Sys., Inc., No. 2:09-cv-02214-KJM-EFB, 2013 WL 1193485, at *2 (E.D. Cal. Mar. 22,

 2    2013) (internal quotation marks and citations omitted). The factors include

 3                   the strength of the plaintiffs’ case; the risk, expense, complexity, and
                     likely duration of further litigation; the risk of maintaining class
 4                   action status throughout the trial; the amount offered in settlement;
                     the extent of discovery completed and the stage of the proceedings;
 5                   the experience and views of counsel; the presence of a governmental
                     participant; and the reaction of the class members to the proposed
 6                   settlement.
 7    Khanna v. Intercon Sec. Sys., Inc., No. 2:09-cv-2214-KJM-EFB, 2014 WL 1379861, at *6 (E.D.

 8    Cal. Apr. 8, 2014), order corrected, 2015 WL 925707 (E.D. Cal. Mar. 3, 2015) (quoting Hanlon

 9    v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled on other grounds by Wal-Mart

10    Stores, Inc. v. Dukes, 564 U.S. 338 (2011)).

11           District courts in this circuit have also taken note of the “unique importance of the

12    substantive labor rights involved” in settling FLSA actions and adopted a “totality of

13    circumstances approach that emphasizes the context of the case.” Selk, 159 F. Supp. 3d at 1173.

14    Under this approach, a “district court must ultimately be satisfied that the settlement’s overall

15    effect is to vindicate, rather than frustrate, the purposes of the FLSA.” Id. In connection with this

16    approach, the district court’s “obligation is not to act as caretaker but as gatekeeper, so that FLSA

17    settlements do not undermine the Act’s purposes.” Kerzich, 335 F. Supp. 3d at 1185 (citation

18    omitted). Thus, only settlements that reflect a fair and reasonable compromise of issues actually

19    in dispute may be approved by the court. Id. (citation omitted).

20                                           LEGAL ANALYSIS
21    A.     Preliminary Class Certification

22           The class action is a procedural mechanism whereby the “usual rule that litigation be

23    conducted by and on behalf of the named parties only” is swept aside so that multiple parties—

24    unwieldy in number but possessing similar or identical claims—may pursue common redress in

25    an efficient and economical manner. Comcast v. Behrend, 569 U.S. 27, 33 (2013) (citation

26    omitted). Here, the parties seek preliminary certification of the proposed class under Federal
27    Rule of Civil Procedure 23, which controls class certification and imposes a two-step process in

28    deciding whether a class may be certified.
                                                        11
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 12 of 33

 1            First, Rule 23(a) requires the moving party to demonstrate the existence of four

 2    prerequisites: 1) numerosity, 2) commonality, 3) typicality, and 4) adequacy. See Lozano v.

 3    AT&T Wireless Services, Inc., 504 F.3d 718, 730 (9th Cir. 2007). If, and only if, a putative class

 4    satisfies these four requirements may it then proceed to show it also satisfies the requirements of

 5    Rule 23(b). The party seeking class certification bears the burden of establishing conformity with

 6    these two rules and must do so by producing facts “affirmatively demonstrat[ing]” that

 7    certification is warranted. Comcast, 569 U.S. at 33. Only after conducting a “rigorous analysis”

 8    of these facts and determining they show “actual, [and] not presumed, conformance” with Rule

 9    23(a) and (b), may a district court certify a class. Ellis v. Costco Wholesale Corp., 657 F.3d 970,

10    981 (9th Cir. 2011) (citation omitted); see also Patel v. Nike Retail Servs., Inc., Case No. 14-cv-

11    4781-RS, 2016 WL 1241777, at *3 (N.D. Cal. Mar. 29, 2016) (“This ‘rigorous’ analysis applies

12    both to Rule 23(a) and Rule 23(b).”). If a court decides to certify a class, it must define the class

13    claims and issues and appoint class counsel. Fed. R. Civ. P. 23(c)(1), (g).

14            1.     Rule 23(a) Requirements

15                   a.      Numerosity

16            A proposed class must be “so numerous that joinder of all members is impracticable.”

17    Fed. R. Civ. P. 23(a)(1). The numerosity requirement demands “examination of the specific facts

18    of each case and imposes no absolute limitations.” Gen. Tel. Co. of Nw., Inc. v. EEOC, 446 U.S.

19    318, 330 (1980). Courts have found the requirement satisfied when the class comprises as few as

20    thirty-nine members or where joining all class members would serve only to impose financial
21    burdens and clog the court’s docket. See Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 474

22    (E.D. Cal. 2010) (citation omitted) (discussing Ninth Circuit thresholds for numerosity and listing

23    cases). Here, plaintiffs estimate that there are approximately 1,447 members in the settlement

24    class. (Doc. No. 9 at 24.) This showing with respect to numerosity is adequate to meet the

25    requirements of Rule 23(a)(1).

26    /////
27    /////

28    /////
                                                         12
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 13 of 33

 1                   b.         Commonality

 2            Rule 23(a) also requires “questions of law or fact common to the class.” Fed. R. Civ. P.

 3    23(a)(2). To satisfy the commonality requirement, the class representatives must demonstrate

 4    that common points of facts and law will drive or resolve the litigation. See Wal-Mart Stores,

 5    Inc. v. Dukes, 564 U.S. 338, 350 (2011). “[C]ommonality requires that the class members’ claims

 6    depend upon a common contention such that determination of its truth or falsity will resolve an

 7    issue that is central to the validity of each claim in one stroke,” and the “plaintiff must

 8    demonstrate the capacity of classwide proceedings to generate common answers to common

 9    questions of law or fact that are apt to drive the resolution of the litigation.” Mazza v. Am. Honda

10    Motor Co., 666 F.3d 581, 588 (9th Cir. 2012) (quoting Wal-Mart, 564 U.S. at 350). For example,

11    “[c]ommonality is generally satisfied where the lawsuit challenges a system-wide practice or

12    policy that affects all of the putative class members.” Benitez v. W. Milling, LLC, No. 1:18-cv-

13    01484-SKO, 2020 WL 309200, at *5 (E.D. Cal. Jan. 21, 2020) (internal quotation marks and

14    citations omitted).

15            The rule does not require all questions of law or fact to be common to every single class

16    member and “[d]issimilarities among class members do not [necessarily] impede the generation

17    of common answers to those questions[.]” Parsons v. Ryan, 754 F.3d 657, 684 (9th Cir. 2014);

18    see also Hanlon, 150 F.3d at 1019 (noting that commonality can be found through “[t]he

19    existence of shared legal issues with divergent factual predicates”). However, the raising of

20    merely any common question does not suffice. See Wal-Mart, 564 U.S. at 349 (“Any
21    competently crafted class complaint literally raises common ‘questions.’”) (quoting Richard A.

22    Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. REV. 97, 131–32

23    (2009)).

24            Here, plaintiff argues that Class Members are all seeking “remedies under California’s

25    wage-and-hour laws for violations arising from common, uniform, and systematic practices which

26    applied to all Class Members during the Settled Period.” (Doc. No. 9 at 24.) Specifically,
27    plaintiff contends that

28    /////
                                                         13
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 14 of 33

 1                   Defendant’s uniform policies, practices, and procedures required
                     putative class members to perform work during meal and rest periods
 2                   and before clocking-in and after clocking-out[,] . . . that she and Class
                     Members and FLSA Members were required to work off-the-clock
 3                   to provide customer service, respond to work-related inquiries,
                     secure personal belongings, and complete their assigned
 4                   workloads[,] . . . that meal and rest periods were often missed,
                     interrupted by work-related inquiries and to perform job duties[,]
 5                   . . . that Defendant intentionally and willfully failed to pay Plaintiff
                     and other Class Members all wages due to them while they were
 6                   employed by Defendant, within the time period permissible under
                     California law, and upon termination, within the time period
 7                   permissible under California law, thereby triggering waiting-time
                     penalties under California Labor Code section 203[,] . . . that, based
 8                   on the violations described herein, the wage statements provided by
                     Defendant and the payroll records kept by Defendant were
 9                   inaccurate[,] . . . [and] that Defendant failed to reimburse Plaintiff
                     and the other Class Members for necessary business expenses,
10                   including but not limited to, the costs associated with purchasing
                     clothing to comply with Defendant’s dress code policy and office
11                   supplies.

12    (Doc. No. 10, Aiwazian Decl. at ¶ 25; see also Doc. No. 9-1, Castro Decl. at ¶¶ 3–6.) According

13    to plaintiff, she personally experienced and has knowledge of these practices because

14                   [d]uring [her] employment at Paragon, [she] learned Paragon’s
                     policies, practices, and procedures, including and not limited to, its
15                   policies, practices, and procedures regarding timekeeping,
                     compensation, overtime, meal and rest breaks, and business
16                   expenses. [She] worked closely with other employees at Paragon,
                     and it was [her] understanding, based on what [she] was told and
17                   what [she] experienced, that the policies, procedures, and practices
                     were the same at all of Paragon’s locations in California and applied
18                   to all of its non-exempt employees in California.

19    (Castro Decl. at ¶ 3.)

20           Because the above allegations “would form the basis of each [] plaintiff’s claims,” the

21    court finds that commonality is satisfied here. See Bykov v. DC Transportation Servs., Inc., No.

22    2:18-cv-1691-DB, 2019 WL 1430984, at *3 (E.D. Cal. Mar. 29, 2019) (citation omitted).

23                   c.        Typicality

24           “The typicality requirement looks to whether the claims of the class representatives are

25    typical of those of the class and is satisfied when each class member’s claim arises from the same

26    course of events, and each class member makes similar legal arguments to prove the defendant's

27    liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (citations and internal

28    quotation marks omitted); Fed. R. Civ. P. 23(a)(3). While representative claims must be
                                                         14
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 15 of 33

 1    “reasonably co-extensive with those of absent class members,” they “need not be substantially

 2    identical.” Hanlon, 150 F.3d at 1020; see also Hanon v. Dataproducts Corp., 976 F.2d 497, 508

 3    (9th Cir. 1992).

 4            Here, plaintiff states that she was: 1) required to perform work off-the-clock before and

 5    after her shift; 2) discouraged from recording overtime work; 3) not compensated for her off-the-

 6    clock time; 4) unable to take timely, uninterrupted, 30-minute meal breaks and 10-minute rest

 7    periods because she was required to respond to work-related inquiries; 4) not paid premium

 8    payments for non-compliant meal or rest breaks; and 5) incurred business-related expenses, such

 9    as for a cell phone, office supplies, and dress-code compliant clothes, for which she was not

10    reimbursed. (Castro Decl. at ¶¶ 3–6.)

11            Because the proposed class consists of hourly, non-exempt employees who, like plaintiff,

12    were employed by defendant in California, worked overtime, and were allegedly subjected to the

13    common, uniform, and systematic set of practices described above (see Aiwazian Decl. at ¶ 25;

14    Castro Decl. at ¶¶ 3–6), the court finds that plaintiff Castro’s claims are “reasonably co-extensive

15    with those of absent class members.” Hanlon, 150 F.3d at 1020. Typicality is therefore satisfied

16    here.

17                   a. Adequacy of Representation

18            The final Rule 23(a) prerequisite is satisfied if “the representative parties will fairly and

19    adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Resolution of this issue

20    requires the court to address the following questions: “(a) do the named plaintiffs and their
21    counsel have any conflicts of interest with other class members and (b) will the named plaintiffs

22    and their counsel prosecute the action vigorously on behalf of the class?” Sali v. Corona Reg’l

23    Med. Ctr., 909 F.3d 996, 1007 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1651 (2019) (citation

24    omitted); see also Pierce v. Cty. of Orange, 526 F.3d 1190, 1202 (9th Cir. 2008). “Adequacy of

25    representation also depends on the qualifications of counsel.” Sali, 909 F.3d at 1007 (citation

26    omitted).
27            Here, plaintiff has demonstrated a serious interest in and commitment to her role as class

28    representative by, among other things, independently learning about wage-and-hour lawsuits and
                                                         15
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 16 of 33

 1    researching leading class action and employment law firms, meeting with her attorneys, gathering

 2    documents and answering questions about the litigation, and evaluating the proposed settlement.

 3    (Castro Decl. at ¶¶ 7–11.) She also avers that her interests are aligned with the other Class

 4    Members, that she is not related to anyone associated with her lawyers, and that she has not

 5    entered into any undisclosed agreements or received any undisclosed compensation. (Doc. No. 9

 6    at 25; Castro Decl. at ¶¶ 12–13.)

 7           Plaintiff’s counsel also submitted a declaration to establish their adequacy as class

 8    counsel. Attorney Edwin Aiwazian has approximately 16 years of experience as a civil litigator,

 9    focusing on consumer and employment class actions, and his firm, Lawyers for Justice, PC, has

10    litigated dozens of cases in federal and state courts in California as class counsel and recovered

11    millions of dollars on behalf of their clients. (Aiwazian Decl. at ¶¶ 2–7.) He also avers that he

12    and his firm have no conflicts of interest in this case with “the cy pres recipient California Rural

13    Legal Assistance, Inc., Plaintiff Elizabeth Castro, Class Members, Defendant Paragon Industries,

14    Inc. dba Bedrosians, or Defendant’s counsel Dowling Aaron Incorporated.” (Second Suppl.

15    Aiwazian Decl. at ¶ 3.) As such, the court finds that plaintiff and her counsel satisfy the

16    adequacy of representation requirement.

17           2.      Rule 23(b)(3) Requirements

18           The parties seek class certification under Rule 23(b)(3), which requires that: 1) the

19    questions of law or fact common to class members predominate over any questions affecting only

20    individual members; and 2) a class action be superior to other available methods for fairly and
21    efficiently adjudicating the controversy. See Amchem, 521 U.S. at 615; In re Hyundai and Kia

22    Fuel Economy Litigation, 926 F.3d 539, 556 (9th Cir. 2019) (en banc). The test of Rule 23(b)(3)

23    is “far more demanding” than that of Rule 23(a). Wolin v. Jaguar Land Rover N. Am., LLC, 617

24    F.3d 1168, 1172 (9th Cir. 2010) (quoting Amchem, 521 U.S. at 623–24).

25                   a.      Predominance

26           First, common questions must “predominate” over any individual questions. While this
27    requirement is similar to the Rule 23(a)(2) commonality requirement, the standard is higher at this

28    stage of analysis. Dukes, 564 U.S. at 359. While Rule 23(a)(2) can be satisfied by even a single
                                                        16
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 17 of 33

 1    question, Rule 23(b)(3) requires convincing proof that common questions “predominate.”

 2    Amchem, 521 U.S. at 623–24. “When common questions present a significant aspect of the case

 3    and can be resolved for all members of the class in a single adjudication, there is clear

 4    justification for handling the dispute on a representative rather than on an individual basis.”

 5    Hanlon, 150 F.3d at 1022.

 6            As discussed above, plaintiff challenges defendant’s “uniform policies, practices, and

 7    procedures,” which have allegedly deprived Class Members of statutorily required meal and rest

 8    periods and compensation for hours worked. (Doc. No. 9 at 26; Castro Decl. at ¶¶ 3–6; Aiwazian

 9    Decl. at ¶ 25.) Class actions in which a defendant’s uniform policies are challenged generally

10    satisfy the predominance requirement of Rule 23(b)(3). See, e.g., Palacios v. Penny Newman

11    Grain, Inc., No. 1:14-cv-01804-KJM-SAB, 2015 WL 4078135, at *5–6 (E.D. Cal. July 6, 2015);

12    Clesceri v. Beach City Investigations & Protective Servs., Inc., No. 10-cv-03873-JLS-RZ, 2011

13    WL 320998, at *7 (C.D. Cal. Jan. 27, 2011). The court therefore concludes that the

14    predominance requirement has been met in this case.

15                   b.      Superiority

16            Rule 23(b)(3) also requires a court to find that “a class action is superior to other available

17    methods for the fair adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3). To resolve the

18    Rule 23(b)(3) superiority inquiry, “the court should consider class members’ interests in pursuing

19    separate actions individually, any litigation already in progress involving the same controversy,

20    the desirability of concentrating in one forum, and potential difficulties in managing the class
21    action—although the last two considerations are not relevant in the settlement context.” See

22    Palacios, 2015 WL 4078135, at *6 (citing Schiller v. David’s Bridal Inc., No. 10-cv-00616-AWI-

23    SKO, 2012 WL 2117001, at *10 (E.D. Cal. June 11, 2012)).

24            Here, plaintiff asserts that the superiority requirement is satisfied because the alternative

25    method of resolution—individual suits by nearly 1,500 Class Members who are hourly workers

26    with relatively modest claims and limited resources —would be prohibitively expensive and
27    uneconomical for potential plaintiffs. (Doc. No. 9 at 26.) In addition, litigating such claims

28    /////
                                                         17
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 18 of 33

 1    individually in the highly impacted U.S. District Court for the Eastern District of California7

 2    “would be inefficient and would unnecessarily burden the judicial system” and could result in

 3    inconsistent outcomes. Cortez v. Vieira Custom Chopping, Inc., No. 1:17-cv-01647-DAD-SKO,

 4    2019 WL 4596782, at *6 (E.D. Cal. Sept. 23, 2019).

 5           Given that “[a] common nucleus of facts and potential legal remedies” predominate, the

 6    court finds that these questions can be resolved for all members more efficiently and

 7    expeditiously in a single action. Hanlon, 150 F.3d at 1022. Therefore, the court is satisfied that

 8    the superiority requirement has been met here.

 9    B.     Conditional Certification of FLSA Collective Action

10           Plaintiffs seeking conditional certification of a collective action under the FLSA have the

11    burden to show that they are “similarly situated” to other employee class members. Nen Thio, 14

12    F. Supp. 3d at 1340. Plaintiffs can show they are “similarly situated by making substantial

13    allegations, supported by declarations or discovery, that the putative class members were together

14    the victims of a single decision, policy, or plan.” Rodriguez v. Danell Custom Harvesting, LLC,

15    293 F. Supp. 3d 1117, 1130 (E.D. Cal. 2018) (quoting Nen Thio, 14 F. Supp. 3d at 1340) (internal

16    quotation marks omitted). Courts apply a lenient standard when determining whether to

17    conditionally certify a collective. See Syed v. M-I, L.L.C., No. 1:12-cv-01718-AWI-MJS, 2014

18    WL 6685966, at *2 (E.D. Cal. Nov. 26, 2014). Here, the proposed FLSA collective consists of

19    current or former hourly, non-exempt employees of defendant in the State of California who

20    “claim to have suffered injury as a result of Defendant’s uniform policies, practices, and
21    procedures of allegedly failing to properly pay FLSA Members for all hours worked, including

22    minimum and overtime wages.” (Doc. No. 9 at 27.)

23            For all the reasons these groups satisfy the requirements for preliminary certification

24    under Rule 23, the proposed FLSA collective also satisfies the FLSA’s less stringent requirement

25    that the members be “similarly situated.” Conditional certification of this FLSA collective is

26    therefore appropriate.
27
      7
       See Doc. No. 15 for a description of the ongoing judicial emergency in the Eastern District of
28
      California.
                                                     18
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 19 of 33

 1    C.     Preliminary Settlement Approval

 2           Plaintiff also seeks preliminary approval of the settlement. Because it has PAGA and

 3    FLSA components, the settlement must also meet certain requirements under those acts. In

 4    addition, under Rule 23(e), a court may approve a class action settlement only if it is a fair,

 5    reasonable, and adequate resolution of the dispute. Bluetooth, 654 F.3d at 946. “[P]reliminary

 6    approval of a settlement has both a procedural and substantive component.” Tableware Antitrust

 7    Litig., 484 F. Supp. 2d at 1079 (citation omitted). In particular, preliminary approval of a

 8    settlement and notice to the proposed class is appropriate if: 1) the proposed settlement appears

 9    to be the product of serious, informed, non-collusive negotiations; and 2) the settlement falls

10    within the range of possible approval, has no obvious deficiencies, and does not improperly grant

11    preferential treatment to class representatives or segments of the class. Id.

12           1.      The PAGA Component

13           PAGA requires that a proposed settlement be submitted to the LWDA. Cal Lab. Code at

14    § 2699(l)(2); see also Haralson v. U.S. Aviation Servs. Corp., 383 F. Supp. 3d 959, 971 (N.D.

15    Cal. 2019) (noting that a proposed settlement should be submitted to the LWDA to allow it to

16    comment if it so desires (citing Ramirez v. Benito Valley Farms, LLC, No. 16-cv-04708-LHK,

17    2017 WL 3670794, at *2 (N.D. Cal. Aug. 25, 2017))).

18           Here, plaintiff avers that the proposed settlement and the amendment to it were submitted

19    to the LWDA on April 8 and April 13, 2020, respectively. (See Doc. No. 18, Second Suppl.

20    Aiwazian Decl. at ¶ 4.) To date, the LWDA has not commented on the settlement. The court will
21    address the fairness, reasonableness, and adequacy of the PAGA penalties below.

22           2.      The FLSA Component

23           The parties assert that there is a bona fide dispute about whether defendants complied with

24    the FLSA’s minimum wage and overtime compensation requirements. (Doc. No. 14 at 11–12.)

25    While plaintiff asserts that defendant violated the FLSA by requiring her and other putative class

26    members “to perform job duties before clocking in, after clocking out, and during meal breaks . . .
27    continuously and at all time[s] during their scheduled work-day” without pay as a matter of

28    policy, defendant contends that “its overtime policies and practices complied with federal law,
                                                         19
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 20 of 33

 1    that employees were required to record all hours worked, and that it paid employees for all hours

 2    that were recorded.” (Id.; see also Aiwazian Decl. at ¶¶ 23–29.) In addition, defendant argues

 3    that it was never aware “that any work had been performed off-the-clock or during meal and ret

 4    periods”; and that the existence of “highly individualized questions of fact” make it difficult to

 5    determine whether and to what extent defendant failed to pay any overtime wages—and what, if

 6    any, back wages are owed—let alone at a class or representative level. (Aiwazian Decl. at ¶¶ 23–

 7    29.)

 8           Because the court is satisfied that a bona fide dispute exists in this case, it will also

 9    evaluate the fairness of the proposed settlement of the FLSA claims. See McKeen-Chaplin v.

10    Franklin Am. Mortg. Co., No. 10-cv-5243-SBA, 2012 WL 6629608, at *2 (N.D. Cal. Dec. 19,

11    2012) (finding a bona fide dispute in part because of disputes over the proper damages measure

12    and the amount of overtime hours that the plaintiffs actually worked); Nen Thio, 14 F. Supp. 3d at

13    1340 (noting that a bona fide dispute can exist over issues such as the “computation of back

14    wage”) (quoting Yue Zhou v. Wang’s Rest., No. 05-cv-0279-PVT, 2007 WL 2298046, at *1 (N.D.

15    Cal. Aug. 8, 2007)).

16           3.      Procedural Fairness

17           The court must then consider whether the process by which the parties arrived at the

18    settlement is the product of arm’s-length bargaining, rather than collusion or fraud. See Millan v.

19    Cascade Water Servs., Inc., 310 F.R.D. 593, 613 (E.D. Cal. 2015). A settlement is presumed fair

20    if it “follow[s] sufficient discovery and genuine arm[’]s-length negotiation.” Adoma v. Univ. of
21    Phx., Inc., 913 F. Supp. 2d 964, 977 (E.D. Cal. 2012) (citation omitted). In addition, participation

22    in mediation “tends to support the conclusion that the settlement process was not collusive.”

23    Palacios, 2015 WL 4078135, at *8 (citation omitted).

24           Here, as indicated above, the parties entered into private mediation before the Honorable

25    Steven M. Vartabedian (Ret.), a mediator well-versed in wage-and-hour class actions, on

26    February 18, 2019. (Doc. No. 9 at 10.) During the mediation, the parties
27                   exchanged information and discussed various aspects of the case,
                     including and not limited to, the claims of Plaintiff, the risks and
28                   delays of further litigation and of proceeding with class and
                                                      20
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 21 of 33

 1                   collective certification and/or representative adjudication, the law
                     relating to off-the-clock theory, meal and rest periods, wage-and-
 2                   hour enforcement, FLSA claims, and PAGA representative claims,
                     the evidence produced and analyzed, the possibility of appeals, and
 3                   the risks to recovery.

 4    (Id. at 18.) According to plaintiff’s counsel, these discussions were conducted “at arm’s length in

 5    an adversarial position” and “[a]rriving at a settlement that was acceptable to both Parties was not

 6    easy” because “Defendant and its counsel felt strongly about its ability to prevail on the merits

 7    and at certification, and Plaintiff and Class Counsel believed that they would be able to obtain

 8    class certification and prevail at trial.” (Aiwazian Decl. at ¶ 12.) The mediation occurred only

 9    after approximately nine months of litigation, during which the parties conducted investigations,

10    interviews, reviews of thousands of pages of data and documents, and a multi-day deposition of

11    defendant’s Persons Most Knowledgeable witness. (Doc. No. 9 at 17.) The parties also prepared

12    damages and valuations models to determine the potential value and strength of plaintiff’s claims.

13    (Id. at 18.) In sum, plaintiff and her counsel assert that the settlement was reached after

14    extensive, good faith, arm’s-length negotiations. (Id.)

15            Based on these representations by the parties, the court concludes that the parties’

16    negotiation constituted genuine, informed, and arm’s-length bargaining.

17            4.     Substantive Fairness

18                   a.      Adequacy of the Settlement Amount

19            To evaluate the fairness of the settlement award, the court should “compare the terms of

20    the compromise with the likely rewards of litigation.” Campbell v. Facebook, Inc., No. 17-

21    16873, 2020 WL 1023350, at *12 (9th Cir. Mar. 3, 2020) (citation omitted). “It is well-settled

22    law that a cash settlement amounting to only a fraction of the potential recovery does not per se

23    render the settlement inadequate or unfair.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459

24    (9th Cir. 2000), as amended (June 19, 2000) (citation omitted). To determine whether a

25    settlement “falls within the range of possible approval,” a court must focus on “substantive

26    fairness and adequacy” and “consider plaintiffs’ expected recovery balanced against the value of

27    the settlement offer.” Tableware Antitrust Litig., 484 F. Supp. 2d at 1080.

28    /////
                                                        21
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 22 of 33

 1           The parties in this case have agreed to a $3,750,000.00 Gross Settlement Fund. (Doc. No.

 2    9 at 18.) Assuming the various allocations described earlier in this order are awarded in full, the

 3    Net Settlement Fund will be worth approximately $2,200,000.00. (Id. at 11–12.) Of that, 80% is

 4    allocated to the Net Class Settlement, and the remaining 20%, to the Net FLSA Settlement Fund.

 5    (Id.) The entire Net Settlement Fund will be distributed to the Participating Class and FLSA

 6    Class Members on a pro rata and non-reversionary basis, with any uncashed funds to be donated

 7    to California Rural Legal Assistance, Inc. (Id. at 11–12, 30.)

 8           Plaintiff estimates that the maximum potential damages for plaintiff’s claims are

 9    approximately $18,350,000.00,8 making the Gross Settlement Fund of $3,750,000.00 an

10    approximately 20 percent recovery of plaintiff’s maximum potential claims.9 (See Doc. No. 19

11    at ¶ 27.) This settlement amount is in the range of the percentage recoveries that California

12    district courts—including this one—have found to be reasonable. See, e.g., Singh v. Roadrunner

13    Intermodal Servs., LLC, No. 1:15-cv-01497-DAD-BAM, 2018 WL 2412325, at *7 (E.D. Cal.

14    May 29, 2018), modified, No. 1:15-cv-01497-DAD-BAM, 2018 WL 4382202 (E.D. Cal. Sept. 13,

15    2018) (approving a settlement of about 12% of the estimated maximum damages); Glass v. UBS

16    Fin. Servs., Inc., No. 3:06-cv-04068-MMC, 2007 WL 221862, at *4 (N.D. Cal. Jan. 26, 2007)

17    (approving a settlement of about 25–35% of the estimated maximum). In addition, the recovery

18    is allocated such that employees will receive payouts that scale directly with their number of

19    Workweeks. (Doc. No. 23-2 at ¶ 20.)

20           Plaintiff asserts that the settlement’s 20% recovery rate and pro rata allocation method is
21    appropriate and fair for several reasons. (Doc. No. 9 at 18–20.) First, the settlement fund was

22    determined only after “extensive investigation” that allowed plaintiff’s counsel to “calculate the

23
      8
        Pursuant to the court’s request, plaintiff’s counsel has provided supplemental documentation
24
      showing that the valuation of plaintiff’s FLSA overtime and minimum wage claims included the
25    liquidated damages provided by law. (Suppl. Aiwazian Decl. at ¶ 19.) See 29 U.S.C. § 216(b).
      9
26      Counsel is directed to, in the future, detail and summarize quantitative data using clearly
      organized tables, charts, etc., that would permit the court to easily verify counsel’s assertions.
27    Gonzalez v. City of Maywood, 729 F.3d 1196, 1204 n.4 (9th Cir. 2013) (noting that district courts
      can order parties to re-format and re-submit records in a more usable format).
28
                                                        22
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 23 of 33

 1    value of the claims and the monetary recovery that could potentially be awarded to Class

 2    Members and FLSA Members[.]” (Doc. No. 9 at 19.) The maximum potential recovery was then

 3    discounted, taking into account several factors, including: 1) the uncertainty underlying the

 4    estimates of the values of the claim; 2) the risk and rewards inherent in any case; 3) the parties’

 5    disputes over class certification, the manageability of the litigation on a representative and class

 6    basis, and the merits of the case; and 4) the ultimate recovery rate, even if plaintiff were to

 7    prevail, after months or even years of continued and costly litigation. (See Doc. Nos. 9 at 19; 14

 8    at 5–11; Aiwazian Decl. at ¶¶ 26–29; Doc. No. 14-1, Suppl. Aiwazian Decl. at ¶¶ 10–68.)

 9           Second, the pro rata allocation formula employed here is fair because each Class and

10    FLSA Member is allocated a payout that scales directly with their Workweeks, and any Class and

11    FLSA Member may dispute the number of Workweeks credited to them. (Doc. No. 9 at 20, 28.)

12           Finally, plaintiff’s counsel avers that, based on his experience and judgment, this

13    settlement “is within a reasonable range of recoveries for this type of litigation, and is fair,

14    reasonable, adequate, and in the best interest[s]” of the Class and FLSA Members.” (Aiwazian

15    Decl. at ¶ 29.) The court also notes that the amount that each Class and FLSA Member can

16    expect to receive under the settlement, between $505.74 and $4,045.96, and $126.44 and

17    $1,011.49, respectively, is significant, given their average pay of $15.70 an hour. (Suppl.

18    Aiwazian Decl. at ¶ 11.) See Gonzalez v. CoreCivic of Tennessee, LLC, No. 1:16-cv-01891-

19    DAD-JLT, 2020 WL 1475991, at *11 (E.D. Cal. Mar. 26, 2020).

20           While “a larger award was theoretically possible, ‘the very essence of a settlement is
21    compromise, a yielding of absolutes and an abandoning of highest hopes.’” Barbosa v. Cargill

22    Meat Sols. Corp., 297 F.R.D. 431, 447 (E.D. Cal. 2013) (citing Linney v. Cellular Alaska P’ship,

23    151 F.3d 1234, 1242 (9th Cir.1998) (internal citations and quotation marks omitted)). For all of

24    these reasons, the court will preliminarily approve the settlement amount reflected in the

25    proposed settlement.

26                   b.      PAGA Penalties
27           The settlement also provides for $75,000.00 in civil PAGA penalties. (Doc. No. 9 at 11.)

28    Pursuant to the PAGA, 75% of the civil PAGA penalties, or $56,250.00, will go to the LWDA,
                                                         23
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 24 of 33

 1    and 25%, or $18,750, will remain as part of the Net Class Settlement Fund. (Id.) See Cal. Lab.

 2    Code § 2699(i).

 3           Plaintiff’s counsel initially estimated $1,315,500.00 in potential PAGA exposure. (See

 4    Aiwazian Decl. at ¶ 27(k); Suppl. Aiwazian Decl. at ¶¶ 56–66.) After applying the generalized

 5    discounts described above, the value of the PAGA claims was further discounted “for the risks

 6    associated with obtaining an award of civil penalties and the Court’s discretion to reduce civil

 7    penalties.” (Id.; Doc. No. 14 at 9–10.) See Cal. Lab. Code § 2699(e)(2) (“[A] court may award a

 8    lesser amount than the maximum civil penalty amount specified . . . if . . . to do otherwise would

 9    result in an award that is unjust, arbitrary and oppressive, or confiscatory.”).

10           The resulting $75,000 civil penalty thus represents 2% of the $3,750,000.00 Gross

11    Settlement Fund. The amount proposed to settle plaintiff’s PAGA claims is consistent with other

12    PAGA settlements approved by this court. See, e.g., Syed v. M-I, L.L.C., No. 1:12-cv-01718-

13    DAD-MJS, 2017 WL 714367, at *13 (E.D. Cal. Feb. 22, 2017) (approving $100,000.00 in PAGA

14    penalties for a California class with a $3,950,000.00 gross settlement fund). The court therefore

15    concludes that the settlement of plaintiff’s PAGA claims is fair, reasonable, and adequate in light

16    of the PAGA’s public policy goals. See O’Connor, 201 F. Supp. 3d at 1133.

17                   c.      Attorneys’ Fees

18           When a negotiated class action settlement includes an award of attorneys’ fees, the district

19    court “ha[s] an independent obligation to ensure that the award, like the settlement itself, is

20    reasonable, even if the parties have already agreed to an amount.”10 Bluetooth, 654 F.3d at 941;
21    see also Knisley v. Network Assocs., Inc., 312 F.3d 1123, 1125 (9th Cir. 2002) (citation omitted).

22    Where, as here, fees are to be paid from a common fund, the relationship between the class

23    members and class counsel “turns adversarial.” In re Mercury Interactive Corp. Sec. Litig., 618

24    F.3d 988, 994 (9th Cir. 2010) (citation omitted). As a result, the district court must assume a

25    fiduciary role for the class members and “act with ‘a jealous regard to the rights of those who are

26
27    10
         This requirement also flows from the court’s obligation to review and approve any FLSA
      settlements. See Kerzich v. Cty. of Tuolumne, No. 1:16-cv-01116-DAD-SAB, 2019 WL
28
      1755496, at *2 (E.D. Cal. Apr. 19, 2019) (listing cases).
                                                       24
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 25 of 33

 1    interested in the fund’ in determining what a proper fee award is.” Id. (internal quotation marks

 2    and citations omitted).

 3             In evaluating the award of attorneys’ fees, “courts have discretion to employ either the

 4    lodestar method or the percentage-of-recovery method.” Bluetooth, 654 F.3d at 942 (citations

 5    omitted). Under either approach, “[r]easonableness is the goal, and mechanical or formulaic

 6    application of either method, where it yields an unreasonable result, can be an abuse of

 7    discretion.” Fischel v. Equitable Life Assurance Soc’y of U.S., 307 F.3d 997, 1007 (9th Cir.

 8    2002).

 9             Under the percentage of the fund method, the court may award class counsel a percentage

10    of the common fund recovered for the class; in the Ninth Circuit, the benchmark is 25%. Id. at

11    1007, 1047–48; see also Bluetooth, 654 F.3d at 942. Special circumstances that could justify

12    varying the benchmark award include when counsel achieves exceptional results for the class,

13    undertakes extremely risky litigation, generates benefits for the class beyond simply the cash

14    settlement fund, or handles the case on a contingency basis. See In re Online DVD-Rental

15    Antitrust Litig., 779 F.3d 934, 954–55 (9th Cir. 2015). An explanation is necessary when the

16    court departs from the 25% benchmark, Powers v. Eichen, 229 F.3d 1249, 1256–57 (9th Cir.

17    2000), but either way, “[s]election of the benchmark or any other rate must be supported by

18    findings that take into account all of the circumstances of the case.” Vizcaino v. Microsoft Corp.,

19    290 F.3d 1043, 1048 (9th Cir. 2002).

20             With the lodestar method, the court multiples the number of hours the prevailing party
21    reasonably spent litigating the case by a reasonable hourly rate for counsel. Bluetooth, 654 F.3d

22    at 941. The product of this computation, the “lodestar” amount, yields a presumptively

23    reasonable fee. See Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).

24             The Ninth Circuit has recommended that district courts apply one method but cross-check

25    the appropriateness of the determined amount by employing the other as well. See Bluetooth, 654

26    F.3d at 944. This diligence is particularly important “when counting all hours expended” in a
27    case “where the plaintiff has achieved only limited success” would yield an “excessive amount”

28    of fees, or when awarding a percentage of a “megafund would yield windfall profits for class
                                                         25
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 26 of 33

 1    counsel in light of the hours spent on the case.” Bluetooth, 654 F.3d at 942 (“Just as the lodestar

 2    method can confirm that a percentage of recovery amount does not award counsel an exorbitant

 3    hourly rate, the percentage-of-recovery method can likewise be used to assure that counsel’s fee

 4    does not dwarf class recovery.”) (internal quotation marks and citations omitted). Similarly, an

 5    upward adjustment could be justified if the recovery is “too small . . . in light of the hours devoted

 6    to the case or other relevant factors.” Six (6) Mexican Workers v. Arizona Citrus Growers, 904

 7    F.2d 1301, 1311 (9th Cir. 1990).

 8           Here, the settlement provides that class counsel will seek an award of 35% of the Gross

 9    Settlement Fund, equivalent to $1,312,500.00. (Doc. No. 9 at 21–22.) This is higher than the

10    25% benchmark for the Ninth Circuit, Bluetooth, 654 F.3d at 942, but not uncommon for wage-

11    and-hour class actions in the Eastern District of California. Barbosa v. Cargill Meat Sols. Corp.,

12    297 F.R.D. 431, 450 (E.D. Cal. 2013) (listing cases where courts approved attorneys’ fees of

13    about one-third of the total settlement). Here, plaintiff’s counsel asserts that this is appropriate

14    considering the time and effort expended by counsel, the contingency fee basis of the

15    representation, the substantial size of the proposed settlement, and the relative strengths and

16    weaknesses of the claims. (Doc. No. 9 at 23.) After further inquiry from the court about the size

17    of the fee request, plaintiff’s counsel also submitted a supplemental declaration noting that, to

18    date, his firm has spent “approximately 879.95 hours in connection with this matter.” (Suppl.

19    Aiwazian Decl. at ¶ 7.) He also claims that $785.00 would be a reasonable hourly rate of

20    compensation for his firm’s efforts in this matter, given that state courts have approved their
21    attorneys’ fees requests in other cases based on hourly rates of $831.38 to $855.96. (Id. at ¶ 9.)

22    Assuming the $785.00 hourly rate, a preliminary lodestar calculation yields a lodestar of

23    $690,760.75; the request for $1,312,500.00 in attorneys’ fees is thus nearly twice the lodestar.

24           Although the court is, for the purposes of preliminary approval, satisfied by the

25    justifications provided by plaintiff’s counsel for a departure from the 25% benchmark, the court

26    will, at the final approval stage, carefully re-examine the award of attorneys’ fees and conduct a
27    final lodestar cross-check. At that point, the court expects plaintiff’s counsel to provide

28    additional support for a request of attorneys’ fees that is currently twice that of the preliminary
                                                         26
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 27 of 33

 1    lodestar amount.11 See Fischel, 307 F.3d at 1006–07 n.7, 1008 (noting that a district court has

 2    discretion to adjust a lodestar upward or downward, including via a multiplier, based on certain

 3    reasonableness factors); see Bluetooth, 654 F.3d at 941–42 (same).

 4                    d. Incentive Payment

 5            While incentive awards are “fairly typical in class action cases,” they are discretionary

 6    sums awarded by the court “to compensate class representatives for work done on behalf of the

 7    class, to make up for financial or reputational risk undertaken in bringing the action, and,

 8    sometimes, to recognize their willingness to act as a private attorney general.” Rodriguez v. W.

 9    Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009); see also Staton v. Boeing Co., 327 F.3d 938,

10    977 (9th Cir. 2003) (“[N]amed plaintiffs . . . are eligible for reasonable incentive payments.”).

11    Such payments are to be evaluated individually, and the court should look to factors such as “the

12    actions the plaintiff has taken to protect the interests of the class, the degree to which the class has

13    benefitted from those actions . . . the amount of time and effort the plaintiff expended in pursuing

14    the litigation . . . and reasonabl[e] fear[s of] workplace retaliation.” Staton, 327 F.3d at 977

15    (citation omitted).

16            Here, plaintiff Castro has requested an incentive payment of $15,000.00. (Doc. No. 9 at

17    20–21.) According to her declaration, she has demonstrated a serious interest in and commitment

18    to her role as class representative and spent at least 73 hours working on the case by researching

19    wage-and-hour lawsuits and leading class action and employment law firms; meeting with her

20    attorneys; gathering documents, identifying witnesses, and answering questions about the
21    litigation; and evaluating the proposed settlement agreement. (Castro Decl. at ¶¶ 7–10.) She

22    further affirms that:

23                    I believe that I have done everything that my attorneys have asked of
                      me and have tried, to the best of my ability, to represent the class. I
24                    think my efforts helped to get the result obtained in this case, and as
                      a class representative, I respectfully request that the Court award me
25

26    11
         “Though the court may well grant an award of that size under certain circumstances, the court
      cannot abdicate its obligation to protect the rights of absent members by simply defaulting to the
27    method [of determining attorneys’ fees] proffered by plaintiffs.” Perez v. All Ag, Inc., No. 1:18-
      cv-00927-DAD-EPG, 2020 WL 1904825, at *9 (E.D. Cal. Apr. 17, 2020).
28
                                                         27
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 28 of 33

 1                   an incentive award in the amount of $15,000.00 for my active
                     participation in this case. Taking into consideration the time that I
 2                   have dedicated to this case, I believe that this amount is reasonable.

 3    (Id. at ¶ 11.) Attorney Aiwazian’s description of plaintiff Castro’s efforts are consistent with her

 4    declaration. (See Aiwazian Decl. at ¶ 11.)

 5           According to the calculations provided by plaintiff, Participating Class Members will

 6    receive between $505.74 and $4,045.96, and Participating FLSA-Members will receive between

 7    $126.44 and $1,011.49, based on each member’s Workweeks. (Doc. No. 9 at 13.) Thus, an

 8    incentive award of $15,000.00 is approximately three times that of the maximum amount a class

 9    member could expect to receive from the settlement. (Doc. No. 9 at 13.) Though this figure is

10    not necessarily excessive, see, e.g., Aguilar v. Wawona Frozen Foods, No. 1:15-cv-00093-DAD-

11    EPG, 2017 WL 2214936, at *8 (E.D. Cal. May 19, 2017) (approving an incentive award of

12    $7,500 to each class representative where average class recovery was approximately $500), the

13    Ninth Circuit has repeatedly urged district courts to be “vigilant in scrutinizing all incentive

14    awards to determine whether they destroy the adequacy of the class representatives.” Radcliffe v.

15    Experian Info. Sols. Inc., 715 F.3d 1157, 1163 (9th Cir. 2013) (citation omitted).

16           Having reviewed the proposed $15,000.00 incentive award, the court notes that the

17    amount requested may be disproportionate given the possible disparity with the settlement’s

18    average or median award.12 However, in recognition of the initiative and general well-

19    preparedness demonstrated by plaintiff thus far, the court will preliminarily approve the incentive

20    award on the condition that plaintiff demonstrate at the final approval stage that the requested

21    award is commensurate with and does not dwarf the average or median award received by the

22    Class and FLSA Members.

23                   e. Release of Claims

24           As referenced above, the court notes that the amended Released FLSA Claims were

25    narrowed significantly following the court’s inquiry into the breadth of the originally proposed

26    release of FLSA claims. (See Doc. Nos. 9 at 15; 13 at 2.)

27
      12
         Plaintiff has provided the court with the range of awards possible under the settlement, but has
28
      not included information about the size of the average or median award. (See Doc. No. 9 at 13.)
                                                        28
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 29 of 33

 1            All Class Members who do not opt out will be deemed to have released defendant from

 2    the abovementioned claims. (Id.) For FLSA Members, FLSA claims will only be released for

 3    those who affirmatively opt in. (Id.) After reviewing the Released Claims and the amended

 4    Released FLSA Claims, the court concludes that they now appropriately track the claims at issue

 5    in this case.

 6    D.      Proposed Class Notice and Administration

 7            For proposed settlements under Rule 23, “the court must direct notice in a reasonable

 8    manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1); see

 9    also Hanlon, 150 F.3d at 1025 (“Adequate notice is critical to court approval of a class settlement

10    under Rule 23(e).”). For a class certified under Federal Rule of Civil Procedure 23(b)(3), the

11    notice must contain, in plain and clear language: (1) the nature of the action; (2) the definition of

12    the class certified; (3) the class claims, issues, or defenses; (4) the right of a class member to

13    appear through an attorney, if desired; (5) to right to be excluded from the settlement; (6) the time

14    and manner for requesting an exclusion; and (7) the binding effect of a class judgment on

15    members of the class. Fed. R. Civ. P. 23(c)(2)(B).

16            A class action settlement notice “is satisfactory if it generally describes the terms of the

17    settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

18    forward and be heard.” Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)

19    (internal quotation marks and citations omitted).

20            For proposed settlements under the FLSA, “the court [must] provide potential plaintiffs
21    ‘accurate and timely notice concerning the pendency of the collective action, so that they can

22    make informed decisions about whether or not to participate.’” Adams v. Inter–Con Sec. Sys.,

23    242 F.R.D. 530, 539 (N.D. Cal. 2007) (quoting Hoffmann–La Roche v. Sperling, 493 U.S. 165,

24    170 (1989)); see generally 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any

25    such action unless he gives his consent in writing to become such a party and such consent is filed

26    in the court in which such action is brought.”).
27            In addition, “courts considering approval of settlements in these hybrid [Rule 23 and

28    FLSA] actions consistently require class notice forms to explain: ‘(1) the hybrid nature of th[e]
                                                          29
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 30 of 33

 1    action; [] (2) the claims involved in th[e] action; (3) the options that are available to California

 2    Class members in connection with the settlement, including how to participate or not participate

 3    in the Rule 23 class action and the FLSA collection action aspects of the settlement; and (4) the

 4    consequences of opting-in to the FLSA collective action, opting-out of the Rule 23 class action,

 5    or doing nothing.’” Thompson v. Costco Wholesale Corp., No. 14-cv-2778-CAB-WVG, 2017

 6    WL 697895, at *8 (S.D. Cal. Feb. 22, 2017) (quoting Pierce v. Rosetta Stone, Ltd., No. 4:11-cv-

 7    01283-SBA, 2013 WL 1878918, at *4 (N.D. Cal. May 3, 2013)).

 8            Here, the settlement provides that the Settlement Administrator will receive a list

 9    identifying each Class Member and FLSA Class Member, culled from defendant’s business

10    records. (Doc. No. 19 at 28.) The Settlement Administrator will then send a Notice Packet to

11    each of those class members, in both English and Spanish; re-mail any returned or undeliverable

12    Notice Packets as necessary; and process any Requests for Exclusion, Workweeks disputes, and

13    Notices of Objections. (Doc. Nos. 9 at 29; 10 at 12.) The Notice Packet includes two separate

14    notices, the Notice of Class Action Settlement (“Class Notice”) and the Notice of FLSA

15    Settlement (“FLSA Notice.”) (See Doc. No. 10, Exs. A, B.)

16            According to plaintiff, the Notice Packet meets the requirements of Rule 23 by including

17    the following information:

18                   [T]he nature of the lawsuit, the definition of the Class and FLSA
                     Collective, the terms of the Settlement, information regarding the
19                   hybrid nature of the Action and the claims involved in the Action,
                     the scope of the Released Class Claims and Released FLSA Claims,
20                   the binding effect of the Settlement, the number of Workweeks
                     credited to each Class Member and FLSA member, and his or her
21                   estimated Non-FLSA Payment and FLSA Payment, the
                     consequences of opting into the FLSA Collective to participate in the
22                   FLSA Settlement and receive payment, and the allocations for
                     Attorneys’ Fees and Costs, Incentive Award, and Settlement
23                   Administration Costs[, and] the date, time, and place of the Final
                     Approval Hearing[.]
24

25    (Doc. No. 9 at 27.) The Notice Packet also includes the “procedures and deadlines governing the

26    submission of Requests for Exclusion, Notices of Objections, and disputes regarding the number
27    of Workweeks credited to Class Members and FLSA Members.” (See Doc. No. 10, Exs. A, B.)

28    /////
                                                         30
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 31 of 33

 1           The court finds that the notice and the manner of notice proposed by plaintiff meet the

 2    requirements of Federal Civil Procedure Rule 23(c)(2)(B) and 29 U.S.C. § 216(b), and that the

 3    proposed mail delivery is appropriate under these circumstances.

 4    E.     Settlement Administrator and Settlement Administration Costs

 5           The parties have agreed to retain Phoenix Class Action Administrative Solutions

 6    (“Phoenix”) to handle notice and claim administration process and request that Phoenix be

 7    appointed to serve as the Settlement Administrator. (Doc. No. 9 at 28–29; Aiwazian Decl. at ¶

 8    19.)

 9           The estimated cost of administering this settlement is $15,000.00, which will be deducted

10    from the Gross Settlement Fund. (Id.) This estimate is consistent with, and in some cases lower

11    than, other settlements submitted to this court. See, e.g., Gonzalez v. CoreCivic of Tennessee,

12    LLC, No. 1:16-cv-01891-DAD-JLT, 2020 WL 1475991, at *14 (E.D. Cal. Mar. 26, 2020)

13    (administration costs of $15,000 for a $3.2 million settlement); Dakota Med., Inc. v. RehabCare

14    Grp., Inc., No. 1:14-cv-02081-DAD-BAM, 2017 WL 1398816, at *5 (E.D. Cal. Apr. 19, 2017)

15    (administration costs of $94,000 for a $25 million settlement); Aguilar v. Wawona Frozen Foods,

16    No. 1:15-cv-00093-DAD-EPG, 2017 WL 117789, at *7 (E.D. Cal. Jan. 11, 2017) (administration

17    costs of $45,000 for a $4.5 million settlement).

18           Accordingly, the court will appoint Phoenix Class Action Administrative Solutions as the

19    Settlement Administrator.

20    F.     Implementation Schedule
21           Plaintiff has submitted the following implementation schedule:

22
                           Event                                                Date
23
       Deadline for defendant to provide Phoenix          Fifteen (15) days after entry of Preliminary
24     with a list of Class and FLSA Members              Approval Order
       (“Class List”)
25
       Deadline for Phoenix to send a Notice Packet       Ten (10) days after receipt of the Class List
26     to each Class and FLSA Member

27     Deadline to file a Notice of Objection,            Forty-five (45) days after the initial mailing of
       Request for Exclusion, or a Workweeks              the Notice Packet (the “Response Deadline”)
28     Dispute
                                                         31
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 32 of 33

 1
       Deadline to submit a Notice of Objection,         Fifteen (15) days after the Response Deadline
 2     Request for Exclusion, or a Workweeks
       Dispute for Re-Mailed Notice Packets
 3

 4     Deadline for Phoenix to send a cure letter to     Three (3) days after receipt of a defective
       Class Members who submit a defective              Request for Exclusion
 5     Request for Exclusion
 6     Deadline for recipients to cash Settlement        One hundred eighty days (180) from the date
       Checks                                            of issuance
 7
       Final Approval Hearing                            Approximately six (6) months after the
 8                                                       hearing for preliminary approval of the class
                                                         settlement
 9

10    (See Doc. No. 9 at 14, 29–30.)

11            The court finds that the above schedule is appropriate and adopts it.

12                                           CONCLUSION

13            Accordingly:

14            1.     Plaintiff’s motion for preliminary approval of class action settlement (Doc. No. 9)

15                   is granted;

16            2.     Plaintiff’s counsel, Edwin Aiwazian, Arby Aiwazian, and Joanna Ghosh of

17                   Lawyers for Justice, PC, are appointed as class counsel;

18            3.     The named plaintiff Elizabeth Castro is appointed as class representative;

19            4.     The proposed notice and claim forms are approved in accordance with Federal

20                   Rule of Civil Procedure 23 and 29 U.S.C. § 216(b);

21            5.     Phoenix Class Action Administrative Solutions is approved as the settlement

22                   claims administrator;

23            6.     The proposed settlement is approved on a preliminary basis in the manner detailed

24                   above;

25    /////

26    /////

27    /////

28    /////

                                                        32
     Case 1:19-cv-00755-DAD-SKO Document 19 Filed 04/27/20 Page 33 of 33

 1          7.    The hearing for final approval of the proposed settlement is set for November 30,

 2                2020 at 3:00pm before the undersigned in Courtroom 5, with the motion for final

 3                approval of class action settlement to be filed at least 28 days in advance of the

 4                final approval hearing, in accordance with Local Rule 230(b); and

 5          8.    The settlement implementation schedule set forth above is adopted.

 6    IT IS SO ORDERED.
 7
         Dated:   April 24, 2020
 8                                                   UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     33
